Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 12, 2021, that includes a response to the Final Office Action mailed February 10, 2021, has been entered. Claims 3, 4, 9, 37, 41, 42, 45, 46, and 49 have been amended; claims 1, 2, 5-8, 10-23, 25-36, 39, 40, 43, 44, 50-53, 55-58, and 60 have been canceled; and no claims have been newly added. Claims 4, 41, 42, 45-49, and 54 have been withdrawn. Claims 3, 9, 24, 37, 38, and 59 are currently under examination.
Withdrawal of Prior Claim Rejections - Obviousness-Type Double Patenting
In view of the present amendment, the arguments filed July 12, 2021 have been found persuasive. Therefore, the Obviousness-Type Double Patenting rejection with respect to U.S. Patent No. 9,868,103 presented in the Final Office Action mailed February 10, 2021 is hereby withdrawn.
Withdrawal of Prior Claim Rejections - 35 USC § 103
Neither Ostafin et al., Skapin et al., Tjandra et al., nor He et al. explicitly disclose solid benzoyl peroxide particles, as now stipulated in newly amended independent claim 
Claim Objections
Claims 3, 9, and 37 are objected to for the following reasons:
1. In claim 3, there should be a comma between “benzoyl peroxide” and “wherein” in the preamble. 
2. In claim 3, step (a), there appears to be an extraneous comma between “benzoyl peroxide” and “with a first”. There should rather be a comma between “additive” and “being a cationic surfactant”. 
3. In claim 3, after step (d), the expression “of 0.3-10 micron; and wherein” should be “of 0.3-10 micron; wherein”, and the expression “a calcination step; wherein said aging” should be “a calcination step; and wherein said aging”. 
4. In claim 9, there should be a comma between “coated” and “solid”. 
5. In claim 37, there should be a comma between “coated” and “solid”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9, 24, 37, 38, and 59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, step (d), requires the step of “after completion of step (c), aging the metal oxide layer”. However, after completion of step (c), there are multiple metal oxide layers. One of ordinary skill in the art thus cannot definitively ascertain which layer is “the metal oxide layer” that is necessarily aged. 
Claim 38, which depends from claim 37, and ultimately from claim 3, stipulates that hydrophobic groups are attached to “the surface of the metal oxide layer”. However, the process of claim 3 results in a coating that comprises multiple metal oxide layers. In claim 37, the “surface” of the coated, solid benzoyl peroxide as a whole is being modified. However, one of ordinary skill in the art cannot definitively ascertain whether “surface” in claim 37 is the same as “surface” in claim 38. For claim 37, one of ordinary skill in the art cannot definitively ascertain if surface means e.g. the outermost metal oxide layer of the coating, or rather e.g. the coating as a whole (i.e. being the “surface” of the coated particle, as opposed to the core). In the latter case, one of ordinary skill in the art thus cannot definitively ascertain which metal oxide layer is “the metal oxide layer” to which the hydrophobic groups are attached. 
Claims 9, 24, 37, 38, and 59 are (also) indefinite for depending from an indefinite claim. 
NEW GROUNDS OF REJECTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 3, 9, 24, 37, 38, and 59 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ostafin et al. (U.S. Patent Application Pub. No. 2003/0157330), in view of Skapin et al. (J. Colloid Interface Sci. 2004; 272: 90-98), and further in view of Tjandra et al. (Langmuir. 2006; 22: 1493-1499), Lapidot et al. (U.S. Patent Application Pub. No. 2002/0064541), Bartlett et al. (J Am Chem Soc. 1947; 69: 2299-2306), and He et al. (Chem Mater. 2003; 15: 3308-3313).
Applicant Claims
Applicant’s elected subject matter is directed to a process for coating solid benzoyl peroxide particles with a metal oxide comprising a) contacting solid benzoyl peroxide particles with a monoalkylammonium salt (i.e. a cationic surfactant) in an aqueous medium; b) adding an aqueous solution of an alkali metal salt of a metal oxide, and acidifying, to thereby coat the solid benzoyl peroxide particle with a metal oxide layer; b1) contacting the solid benzoyl peroxide particle coated with a metal oxide layer with a cationic polymer in an aqueous medium; b2) adding an aqueous solution of an alkali metal salt of a metal oxide, and acidifying; c) repeating steps b1 and b2 at least 3 more times; d) aging the metal oxide coating at the end of the process, said aging not being conducted between repeated coating steps; and e) separating the metal oxide-coated solid benzoyl peroxide particles from the aqueous medium. The process further comprises attaching hydrophobic groups to the surface of the metal oxide coating. The metal oxide coating has a thickness of about 0.3-10 microns.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Ostafin et al. disclose a process for coating e.g. solid organic drug particles (e.g. RNA, proteins, medicines) with silica (i.e. a metal oxide) comprising contacting the particles with cetyl-trimethylammonium bromide (CTAB) (i.e. a monoalkylammonium salt cationic additive) in an aqueous medium; adding a silicate source (e.g. TEOS) to thereby coat the particulate matter with a silica shell (i.e. metal oxide layer); aging the 
Skapin et al. disclose an “alcohol-free” process for coating solid, organic drug particles (e.g. loratadine, danazol) with silica (i.e. a metal oxide) comprising contacting the drug particles with an aqueous solution of sodium silicate (i.e. an alkali metal salt of a metal oxide) free of alcohols, and acidifying to form the “active” silicic acid intermediate necessary for the formation of the final silica shell, and aging the metal oxide coating.
Tjandra et al. disclose that sodium silicate is able to cooperatively bind to cetyl-trimethylammonium bromide (CTAB) to form a stable silicate-CTAB complex with ordered structure that is critical for the formation of a mesoporous siliceous material. 
Lapidot et al. disclose silica-coated solid benzoyl peroxide particles (i.e. “microcapsules” comprising e.g. solid benzoyl peroxide encapsulated by a metal oxide, e.g. silica, coating) that can have a total thickness of e.g. about 100 nm (i.e. 0.1 microns); wherein the solid benzoyl peroxide particles are coated by a process comprising contacting the particles with an aqueous medium containing cetyl-trimethylammonium chloride (CTAC) (i.e. a monoalkylammonium salt cationic additive) and a silicate source (e.g. TEOS) to thereby coat the particulate matter with a silica shell (i.e. metal oxide layer). 
et al. disclose that benzoyl peroxide can be decomposed by contact with commonplace alcohol solvents, such as e.g. methanol.
He et al. disclose a simple and inexpensive process for manufacturing silica coatings on a substrate via a layer-by-layer deposition comprising alternately contacting the substrate (e.g. silicon) with e.g. poly(diallyldimethylammonium chloride) (PDDA) (i.e. a cationic polymer) in an aqueous medium and sodium silicate in an aqueous medium; wherein the alternate deposition is repeated for up to about 5 cycles; and wherein the process results in uniformly deposited layers that are each 2-50 nm thick. The films can readily be made more porous or more dense.
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.012)
Ostafin et al. do not explicitly disclose that the silicate source is an alkali metal salt of a metal oxide (e.g. sodium silicate), that the silicate source (e.g. sodium silicate) must be “acidified", that the silica shell can be produced via a layer-by-layer alternating process to optimally control the thickness and porosity/density of the coating by alternating contact with a cationic polymer and sodium silicate for at least 4 cycles, and that the solid, organic particle being coated is benzoyl peroxide. These deficiencies are cured by the teachings of Skapin et al., Tjandra et al., Lapidot et al., Bartlett et al., and He et al.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time of the present invention to combine the respective teachings of Ostafin et al., et al., Tjandra et al., Lapidot et al., Bartlett et al., and He et al., outlined supra, to devise Applicant’s presently claimed process.
Ostafin et al. disclose a process for coating e.g. solid organic drug particles (e.g. RNA, proteins, medicines) with silica (i.e. a metal oxide) comprising contacting the particles with cetyl-trimethylammonium bromide (CTAB) (i.e. a monoalkylammonium salt cationic additive) in an aqueous medium; adding a silicate source (e.g. TEOS) to thereby coat the particulate matter with a silica shell (i.e. metal oxide layer) about 150-740 nm thick, and aging the metal oxide coating; wherein the process aims to provide tailored control of the silica shell thickness and porosity. Since Skapin et al. disclose that the well-known method of employing TEOS to coat organic drug particles with silica is not suitable for many organic compounds (e.g. loratadine and danazol) because the TEOS method requires the use of alcohol, and that an “alcohol-free” coating method based on the use of aqueous sodium silicate solutions as the silicate source can be advantageously employed to coat organic drug particles with silica shells, which process requires sodium silicate first be converted to the “active” silicic acid intermediate by acidifying to e.g. pH 7 to arrive at the final silica shell coating; since Tjandra et al. disclose that sodium silicate (i.e. just like TEOS) is able to cooperatively bind to cetyl-trimethylammonium bromide (CTAB) to form a stable, ordered silicate-CTAB complex, and that this complex is critical to the formation of mesoporous siliceous materials (i.e. and thus it would be suitable to employ sodium silicate rather than TEOS in the Ostafin et al. method); since Lapidot et al. disclose silica-coated solid benzoyl peroxide particles e.g. about 100 nm (i.e. 0.1 microns) thick can be made via a process comprising contacting the particles with an aqueous medium containing cetyl-et al. disclose that benzoyl peroxide can be decomposed by contact with commonplace alcohol solvents, such as e.g. methanol; one of ordinary skill in the art would thus be motivated to coat solid benzoyl peroxide particles with silica by the Ostafin et al. method modified to employ e.g. sodium silicate rather than TEOS as the silicate source in an “alcohol-free” method, which coating process will thus involve first adding the sodium silicate to form the silicate-CTAB complex, and then acidifying to form the requisite “active” silicic acid intermediate on the way to the final silica shell, with the reasonable expectation that the resulting “alcohol-free” method will successfully coat the solid benzoyl peroxide particles with an ordered mesoporous silica shell without the need to use alcohol as a solvent which could decompose the benzoyl peroxide active and thus compromise the integrity and function of the final coated product.
Moreover, since Ostafin et al. disclose that the goal of their coating process is to custom tailor the thickness and porosity of the silica coating(s) to control the release rate of the active drug species trapped within (paragraphs 0008-0009), and further disclose that any organic substrate may be employed with a silicate source to achieve this end (0033); and since He et al. disclose that the thickness and porosity of silica coatings can be custom-tailored by a simple and inexpensive method via a layer-by-layer deposition of uniform silica films 2-50 nm thick comprising alternately contacting the substrate (e.g. silicon) with e.g. poly(diallyldimethylammonium chloride) (PDDA) (i.e. a cationic polymer) in an aqueous medium and sodium silicate in an aqueous medium; et al. method, with the reasonable expectation that the resulting method will produce the desired silica-coated solid benzoyl peroxide particles with a silica coating that is precisely tailored with the proper thickness and degree of porosity (i.e. or density) to successfully achieve the optimal release rate for the benzoyl peroxide trapped within.  
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments filed July 12, 2021 with respect to the new benzoyl peroxide limitations are moot in view of the new grounds of rejection. 
Applicant’s previous arguments have been fully considered but they are not found persuasive:
i) Applicant contends that “Ostafin requires adding a silicate compound to be bound to the particles to make the surface of the particles vitreophilic”.
The Examiner, however, would like to point out the following:
not necessarily require adding a silicate compound to make the surface of the particles vitreophilic, and the instant claims do not necessarily exclude this step. 
2. Paragraph [0033] to which Applicant refers merely illustrates an optional embodiment of the disclosed method for gold nanoparticles. Gold, as anyone of ordinary skill in the art would know, is vitreophobic. Hence, Ostafin binds MPTS to the gold surface to make it vitreophilic. However, Ostafin provides that “other compounds as are known in the art may be used to make the surface vitreophilic”. The MPTS (i.e. sulfur containing silicate compound) is not necessarily required even when coating gold nanoparticles. 
3. However, as noted repeatedly during the course of prosecution, Ostafin is not limited to merely coating gold nanoparticles, even if this process is exemplified. Moreover, Ostafin is certainly not limited to coating only vitreophobic surfaces. In contrast, Ostafin more broadly stipulates that their silica coating can be applied to e.g. organic drug particles. In view of the cited prior art as a whole, it would be clear to one of ordinary skill in the art that “pre-treating” the organic drug particle surface with e.g. MPTS is not necessary. Rather, the organic drug particles can be coated via directly applying the CTAB template and sodium silicate solution. 
ii) Applicant contends that in Skapin, “an active silicic acid was prepared from Na2SiO3 in a separate experiment…and then the prepared active silicic acid was added to the drug particles to produce silica shells”, that “this step is completely different from the claimed process”, and “Skapin does not teach or suggest the step of acidifying as required in step (b) of the present claims”. 

1. In stark contrast to Applicant’s assertion, Skapin is not “completely different” from the claimed step b. 
2. Step b requires “adding an aqueous solution of a metal oxide salt…and acidifying”. The metal oxide salt can be e.g. sodium silicate. Skapin discloses a method of coating organic drug particles, such as e.g. loratadine and danazol, with a silica shell, and teaches “in particle coating experiments…for silica shells…either solid Na2SiO3 or a commercial solution of sodium silicate” is employed (see page 91, left column). Skapin clearly conveys to one of ordinary skill in the art that the sodium silicate must be acidified to convert it to the “active” silicic acid form for silica shell formation. 
3. Even if Skapin exemplifies combining the sodium silicate with the acid, and then adding the drug particles, this is not patentably distinct from combining the sodium silicate and drug particles and then adding the acid. The order of mixing elements to arrive at the same final product is not patentably distinct. Moreover, because the instant claims have “acidifying” and “adding an aqueous solution of a metal oxide salt…under conditions wherein said metal oxide salt precipitates” are all part of the very same claim step. i.e. step b, it is no doubt reasonable to interpret this limitation as encompassing within the scope of its purview the step of acidifying the sodium silicate and applying the acidified solution to the drug particles, which is precisely what Skapin discloses. 
iii) Applicant contends that “He relates to ultrathin SiO2 films in the range of 2-50 nm…a person of ordinary skill in the art would not have been motivated to make a coating having 0.3-10 microns in thickness with the technology for 2-50 nm of ultrathin film…even if the film thickness can be controlled by adjusting the number of cycles, it would need at least 100 or 1000 cycles to arrive at the size of coating as required by the present claims”, and, moreover, “He’s technology needs a calcination step after each cycle”. 
The Examiner, however, would like to point out the following:
1. In stark contrast to Applicant’s assertion, “at least 100 or 1000 cycles” would certainly not be required “to arrive at the size of coating as required by the present claims”. Applicant’s math seems to be off quite a bit. A coating of 0.3 µm is 300 nm. A SiO2 film of 50 nm would thus require only 6 cycles to achieve a coating thickness of 300 nm, within the claimed range. 
2. Moreover, in stark contrast to Applicant’s assertion, He does not necessarily require a calcination step after each cycle. He does not even necessarily require calcination at all. Even if calcination is performed, the calcination is not performed after each cycle, as Applicant asserts, but rather is performed as a final step after completion of all the cycles, simply to remove the organic moieties, such as the organic templates. 
3. Ostafin, the cited primary reference, does not require calcination. Like He, Ostafin manufactures the silica coating by employing the organic template (CTAB) and the silicate source, and Ostafin means to custom tailor the thickness and porosity of the silica coating(s) to control the release rate of the active drug species trapped within (paragraphs 0008-0009). Indeed, He was cited merely for disclosing that the thickness and porosity of silica coatings can be custom-tailored by a simple and inexpensive method via a layer-by-layer deposition of uniform silica films 2-50 nm thick comprising alternately contacting the substrate (e.g. silicon) with e.g. an organic template (e.g. PDDA) and a silicate source (i.e. sodium silicate in an aqueous medium). 

5. Therefore, in view of the cited prior art as a whole, one of ordinary skill in the art would not employ a calcination step, since a calcination step is not necessarily required by any of the cited references, and is not required to achieve the desired coating, but rather would be detrimental in forming a coating too dense, and for potentially disrupting or destroying the organic drug core.
iv) Applicant contends that none of the cited prior art “teach or suggest the step of acidifying after the metal oxide salt precipitates onto the surface of the particulate matter”, that “chemistry is an unpredictable field”, and thus in view of Skapin page 91 “there is no reason for a person of ordinary skill in the art…to have been motivated” that “the sodium silicate must be acidified”. 
The Examiner, however, would like to point out the following:
1. Step b requires “adding an aqueous solution of a metal oxide salt…and acidifying”. The metal oxide salt can be e.g. sodium silicate. Skapin discloses a method of coating organic drug particles, such as e.g. loratadine and danazol, with a silica shell, and teaches “in particle coating experiments…for silica shells…either solid Na2SiO3 or a commercial solution of sodium silicate” is employed (see page 91, left column). Skapin 
2. Even if Skapin exemplifies combining the sodium silicate with the acid, and then adding the drug particles, this is not patentably distinct from combining the sodium silicate and drug particles and then adding the acid. Applicant has presented no hard evidence to the contrary. The order of mixing elements to arrive at the same final product is not patentably distinct. 
3. Moreover, because the instant claims have “acidifying” and “adding an aqueous solution of a metal oxide salt…under conditions wherein said metal oxide salt precipitates” are all part of the very same claim step. i.e. step b, it is no doubt reasonable to interpret this limitation as encompassing within the scope of its purview the step of acidifying the sodium silicate and applying the acidified solution to the drug particles, which is precisely what Skapin discloses. 
v) Applicant contends that He’s technology needs a calcination step after each cycle, and “there is no reason to believe that a person of ordinary skill in the art, in view of He, would have expected success in making its ultrathin SiO2 films without calcination”. 
The Examiner, however, would like to point out the following:
1. In stark contrast to Applicant’s assertion, He does not necessarily require a calcination step after each cycle. He does not even necessarily require calcination at all. Even if calcination is performed, the calcination is not performed after each cycle, as 
2. Ostafin, the cited primary reference, does not require calcination. Like He, Ostafin manufactures the silica coating by employing the organic template (CTAB) and the silicate source, and Ostafin means to custom tailor the thickness and porosity of the silica coating(s) to control the release rate of the active drug species trapped within (paragraphs 0008-0009). Indeed, He was cited merely for disclosing that the thickness and porosity of silica coatings can be custom-tailored by a simple and inexpensive method via a layer-by-layer deposition of uniform silica films 2-50 nm thick comprising alternately contacting the substrate (e.g. silicon) with e.g. an organic template (e.g. PDDA) and a silicate source (i.e. sodium silicate in an aqueous medium). 
3. Since He teaches that the calcination step, if performed, results in the removal of all organic moieties and also serves to make the final silica coating very dense, in view of the cited prior art, one of ordinary skill in the art, obviously, would certainly avoid the calcination step. With the aim of an organic drug core, and a silica coating having a tailored porosity for optimal drug release, a calcination step would be fatal in potentially destroying or removing the organic drug core, and making the coating too dense for optimal drug release. 
4. Therefore, in view of the cited prior art as a whole, one of ordinary skill in the art would not employ a calcination step, since a calcination step is not necessarily required by any of the cited references, and is not required to achieve the desired coating, but rather would be detrimental in forming a coating too dense, and for potentially disrupting or destroying the organic drug core. 

Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320.  The examiner can normally be reached on Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/DAVID BROWE/Primary Examiner, Art Unit 1617